I concur in the judgment and opinion, but would add a comment on the necessity defense. The substance of the appellants' argument here is that because they believe the CIA engages in illegal, immoral, and dangerously harmful acts, they then have a duty to illegally interfere with the recruitment activities of the organization.
Let's think that proposition through. Suppose there was a recruitment drive at Ohio University for the P.L.O., or Planned Parenthood, or the Right to Life Society, or the Ku Klux Klan, or the A.C.L.U., or the Stonewall Union, or the Hemlock Society. Each of these organizations advocates and engages in conduct that many other people feel is reprehensible, immoral or illegal. Under appellants' theory of necessity, it is incumbent as a moral necessity on those who opposed each group to engage in conduct, even illegal conduct, *Page 701 
which interferes with that group's attempt at recruitment. This is not what the necessity defense is about.
The real necessity in this case is for this court to reassert the basic principle that unless everybody can exercise theirFirst Amendment rights of free expression and free association, then nobody can.